Name: Commission Regulation (EEC) No 1361/85 of 24 May 1985 extending the period of validity of the measures provided for by Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product
 Date Published: nan

 27. 5 . 85 Official Journal of the European Communities No L 139/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1361/85 of 24 May 1985 extending the period of validity of the measures provided for by Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the vari ­ able slaughter premium for sheepmeat and goatmeat products exported from the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 3191 /80 of 9 December 1980 on transitional measures concer ­ ning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community (3), as last amended by Commission Regulations (EEC) No 1 558/82 (4) and (EEC) No 1054/84 (5), lays down that the period of validity of those measures shall end on the last day of the 1984/85 marketing year ; whereas during this period the quantities exported within the framework of that Regulation have not been greater than the traditional quantities ; whereas while waiting for decisions on the measures concerning export in this sector it is appro ­ priate to extend this period up to the end of the 1987 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Regulation (EEC) No 3191 /80 is hereby extended until the end of the 1987 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 27 May 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1985 . Fo r the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 137, 27 . 5 . 1985, p. 22. (3) OJ No L 332, 10 . 12 . 1980, p . 14 . {*) OJ No L 172, 18 . 6 . 1982, p . 21 . H OJ No L 104, 17 . 4 . 1984, p . 5 .